Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 1 of 28




           EXHIBIT D
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 2 of 28


                                                                              1 1111111111111111111111
                                                                  111111111111111111111111111g11
(12)   United States Patent                                                   (10) Patent No.:    US            10,097,797 B2
       Carter                                                                 (45) Date of Patent:                     Oct. 9, 2018

(54)   COMMUNICATION AND MONITORING                                      (56)                    References Cited
       SYSTEM
                                                                                            U.S. PATENT DOCUMENTS
       Applicant: Eyetalk365, LLC, Cornelius, NC (US)                           4,523,193 A       6/1985 Levinson et al.
                                                                                D283,130 S        3/1986 Boenning
       Inventor:    Ronald Carter, Matthews, NC (US)                                                (Continued)
       Assignee: Eyetalk365, LLC, Cornelius, NC (US)                                      FOREIGN PATENT DOCUMENTS
       Notice:      Subject to any disclaimer, the term of this          AU                  1517400 A     5/2000
                    patent is extended or adjusted under 35              AU                  2706600 A     5/2000
                    U.S.C. 154(b) by 0 days.                                                        (Continued)

(21) Appl. No.: 15/238,228                                                                   OTHER PUBLICATIONS

(22)   Filed:       Aug. 16, 2016                                        Tomorrow's home has a life of its own, newspaper, May 22, 2001,
                                                                         Independent Newspapers, Ltd., Wellington, New Zealand.
(65)                  Prior Publication Data                                                     (Continued)
       US 2016/0366374 Al           Dec. 15, 2016                        Primary Examiner — Yosef K Laekemariam
                                                                         (74) Attorney, Agent, or Firm — Kirby Drake
                                                                         (57)                    ABSTRACT
                Related U.S. Application Data                            An audio-video communication system comprises a wireless
(63) Continuation of application No. 15/237,933, filed on                exterior module located proximate an entrance, a comput-
                                                                         erized controller running a software application, and a
     Aug. 16, 2016, which is a continuation of application               remote peripheral device. The wireless exterior module
                      (Continued)                                        includes a proximity sensor for detecting a person at the
                                                                         entrance, a video camera for recording an image of the
(51)   Int. Cl.                                                          person at the entrance, a microphone for recording the
       H04W 80/10             (2009.01)                                  person at the entrance, a speaker for playing audio to the
       HO4N 7/18              (2006.01)                                  person at the entrance, a transmitter for communicating
                         (Continued)                                     sounds and images of the person at the entrance, and a
                                                                         receiver for receiving communications at the wireless exte-
(52)   U.S. Cl.                                                          rior module. The computerized controller is disposed in
       CPC        HO4N 7/186 (2013.01); GO7C 9/00134                     wireless electronic communication with the wireless exte-
                    (2013.01); GO7C 9/00142 (2013.01);                   rior module via the transmitter and the receiver of the
                      (Continued)                                        wireless exterior module. The remote peripheral device is
(58) Field of Classification Search                                      configured to electronically communicate with the comput-
     USPC            348/14.02, 142, 153, 156, 159, 155;                 erized controller for viewing an image from the video
                                     379/56, 58, 103, 176                camera communicated from the wireless exterior module.
     See application file for complete search history.                                     17 Claims, 12 Drawing Sheets




                                                                                     Is


                                                                  00




                                                                  g.34
                                                 fe=          DS




                                                 •s= 171 1E1                     I
                                                                         "[7]
                                                                          1=}1
                                                       NS




                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
           Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 3 of 28




                                                      US 10,097,797 B2
                                                               Page 2


               Related U.S. Application Data                             D371,086    S     6/1996   Collins
                                                                         D381,638    S     7/1997   Kruse et al.
        No. 15/237,797, filed on Aug. 16, 2016, which is a               5,657,380   A     8/1997   Parsadayan et al.
        continuation of application No. 15/237,222, filed on             5,784,446   A     7/1998   Stuart
        Aug. 15, 2016, now Pat. No. 9,866,802, which is a                5,815,199   A     9/1998   Palm et al.
                                                                         D404,673    S     1/1999   Gordon et al.
        continuation of application No. 15/201,559, filed on             5,877,683   A     3/1999   Sheasley
        Jul. 4, 2016, now Pat. No. 9,554,090, which is a                 5,896,165   A     4/1999   Rao
        continuation of application No. 14/968,491, filed on             5,907,352   A     5/1999   Gilley
        Dec. 14, 2015, now Pat. No. 9,414,030, which is a                D413,541    S     9/1999   Kaiser
        continuation of application No. 14/962,749, filed on             5,966,432   A    10/1999   Buckler et al.
                                                                         5,995,139   A    11/1999   Lee
        Dec. 8, 2015, now Pat. No. 9,516,284, which is a                 6,028,626   A     2/2000   Aviv
        continuation of application No. 14/794,299, filed on             D421,727    S     3/2000   Pierson et al.
        Jul. 8, 2015, now Pat. No. 9,432,638, which is a                 6,041,106   A=    3/2000   Parsadayan et al.
        continuation of application No. 14/670,044, filed on             D422,521    S     4/2000   Morrow
                                                                         6,049,598   A     4/2000   Peters et al.
        Mar. 26, 2015, now Pat. No. 9,485,478, which is a                                           Seeley et al.
                                                                         6,069,655   A     5/2000
        continuation of application No. 14/338,525, filed on             6,073,192   A     6/2000   Clapp et al.
        Jul. 23, 2014, now abandoned, which is a continu-                6,094,213   A     7/2000   Mun et al.
        ation of application No. 13/453,100, filed on Apr. 23,           6,185,294   B1    2/2001   Chomecky et al.
        2012, now abandoned, which is a continuation of                  6,226,031   B1    5/2001   Barraclough et al.
                                                                         6,233,328   B1    5/2001   Wolf
        application No. 11/929,464, filed on Oct. 30, 2007,              6,285,394   B1    9/2001   Huang et al.
        now Pat. No. 8,164,614, which is a continuation of               6,317,489   B1   11/2001   Parsadayan
        application No. 11/618,615, filed on Dec. 29, 2006,              6,324,261   B1   11/2001   Merte
        now Pat. No. 8,154,581, which is a continuation-in-              6,356,192   B1    3/2002   Menard et al.
        part of application No. 10/682,185, filed on Oct. 9,             6,385,772   B1    5/2002   Courtney et al.
                                                                         6,415,023   B2    7/2002   Iggulden
        2003, now Pat. No. 7,193,644.                                    6,424,370   B1    7/2002   Courtney et al.
                                                                         6,429,893   B1    8/2002   Xin
(60) Provisional application No. 60/418,384, filed on Oct.               6,433,683   B1    8/2002   Robinson
                                                                         6,438,221   B1    8/2002   Lee et al.
     15, 2002.                                                           6,445,777   B1    9/2002   Clark
                                                                         6,466,261   B1   10/2002   Nakamura
        Int. Cl.                                                         6,501,502   B1   12/2002   Chen
        HO4M 11/02              (2006.01)                                6,504,470   B2    1/2003   Puchek et al.
        HO4N 7/14               (2006.01)                                6,504,479   B1    1/2003   Lemons et al.
                                                                         6,509,924   B2    1/2003   Honguu et al.
        HO4N 7/20               (2006.01)                                6,590,604   B1    7/2003   Tucker et al.
        GO7C 9/00               (2006.01)                                6,608,557   B1    8/2003   Menard et al.
        HO4B 1/38               (2015.01)                                6,636,256   B1   10/2003   Passman et al.
        HO4L 29/06              (2006.01)                                6,661,340   B1   12/2003   Saylor et al.
        HO4W 88/02              (2009.01)                                6,667,688   B1   12/2003   Menard et al.
                                                                         6,671,351   B2   12/2003   Menard et al.
        U.S. Cl.                                                         6,727,811   B1    4/2004   Fendis
        CPC         GO7C 9/00309 (2013.01); GO7C 9/00563                 6,753,899   B2    6/2004   Lapalme et al.
                 (2013.01); GO7C 9/00896 (2013.01); HO4M                 6,759,956   B2    7/2004   Menard et al.
                   11/025 (2013.01); HO4N 7/142 (2013.01);               6,762,788   B2    7/2004   Chang
                                                                         6,778,084   B2    8/2004   Chang et al.
                         HO4N 7/144 (2013.01); HO4N 7/147                6,803,945   B1   10/2004   Needham
                    (2013.01); HO4N 7/148 (2013.01); HO4N                D500,751    S     1/2005   Yukikado et al.
                     7/185 (2013.01); HO4N 7/188 (2013.01);              6,847,293   B2    1/2005   Menard et al.
                    HO4N 7/20 (2013.01); GO7C 2009/00769                 D501,652    S     2/2005   Pierson
                      (2013.01); HO4B 1/38 (2013.01); HO4L               6,891,566   B2    5/2005   Marchese
                                                                         6,919,918   B2    7/2005   Guerrero
             65/4069 (2013.01); HO4N 2007/145 (2013.01);                 6,930,599   B2    8/2005   Naidoo et al.
                        HO4W 80/10 (2013.01); HO4W 88/02                 6,930,709   B1    8/2005   Creamer et al.
                                                  (2013.01)              6,960,998   B2   11/2005   Menard et al.
                                                                         6,967,562   B2   11/2005   Menard et al.
(56)                     References Cited                                6,970,183   B1   11/2005   Monroe
                                                                         6,975,220   B1   12/2005   Foodman et al.
                                                                         7,015,806   B2    3/2006   Naidoo et al.
                   U.S. PATENT DOCUMENTS                                             B2    3/2006   Chiang
                                                                         7,015,943
                                                                         7,015,946   B2    3/2006   Suzuki
       D297,222    S      8/1988   Rauch                                                   5/2006   Saburi
                                                                         7,046,268   B2
       4,804,945   A      2/1989   Millet                                D522,490    S     6/2006   Yukikado et al.
       4,843,461   A      6/1989   Tatsumi et al.                                          8/2006
                                                                         D525,963    S              Yukikado et al.
       4,931,789   A      6/1990   Pinnow                                                  8/2006
                                                                         7,088,233   B2             Menard et al.
       5,031,228   A      7/1991   Lu
                                                                         7,103,344   B2    9/2006   Menard
       5,148,468   A      9/1992   Marrick
       5,210,520   A                                                     7,113,578   B2    9/2006   Unger et al.
                          5/1993   Housley
       5,245,329   A *    9/1993   Gokcebay         GO7C 9/00087         D531,160    S    10/2006   Yukikado et al.
                                                       235/382.5         7,126,926   B1   10/2006   Bjorklund et al.
       5,303,300 A        4/1994 Eckstein                                7,136,458   B1   11/2006   Zellner et al.
       5,406,618 A        4/1995 Knuth et al.                            7,138,902   B2   11/2006   Menard
       5,428,388 A *      6/1995 von Bauer           HO4N 7/186          7,162,281   B2    1/2007   Kim
                                                        348/155          7,193,644   B2    3/2007   Carter
       5,493,618 A        2/1996 Stevens et al.                          D548,736    S     8/2007   Arseneau et al.
       5,521,578 A        5/1996 Delvalle                                7,274,301   B1    9/2007   Smith et al.




                             Copy provided by USPTO from the PIRS Image Database on 09-09-2020
          Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 4 of 28




                                                         US 10,097,797 B2
                                                                  Page 3


(56)                    References Cited                                   2007/0103548   Al    5/2007   Carter
                                                                           2007/0132844   Al    6/2007   Katz
                 U.S. PATENT DOCUMENTS                                     2007/0240190   Al   10/2007   Arseneau et al.
                                                                           2008/0111684   Al    5/2008   Zinser
       7,353,042 B2      4/2008 Yamagishi                                  2008/0117299   Al    5/2008   Carter
       7,375,492 B2      5/2008 Calhoon et al.                             2008/0136908   Al    6/2008   Carter
       7,382,397 B2 *    6/2008 Mottur                 HO4N 5/23203        2011/0032360   Al    2/2011   Carter et al
                                                            348/142        2012/0262581   Al   10/2012   Carter
     7,532,709   B2      5/2009   Styers                                   2015/0222852   Al    8/2015   Carter
     7,583,191   B2      9/2009   Zinser
     7,657,920   B2      2/2010   Arseneau et al.                                   FOREIGN PATENT DOCUMENTS
     7,738,917   B2      6/2010   Ryley et al.
     7,746,223   B2      6/2010   Howarter et al.                     CA                 2362115   Al      4/2000
     7,752,070   B2      7/2010   Hatcher et al.                      CA                 2353870   Al      5/2000
     7,839,985   B2     11/2010   Shim                                CN                 1902609   B       5/2010
     8,042,048   B2     10/2011   Wilson et al.                       EP                 0684743   B1      7/1999
     8,073,921   B2     12/2011   Thomas et al.                       EP                 1159716   A4     12/2001
     8,139,098   B2      3/2012   Carter                              EP                 1246401   Al     10/2002
     8,520,068   B2      8/2013   Naidoo et al.                       EP                 1149368   A4      4/2005
 2001/0022627    Al      9/2001   Bernhardt                           GB                 2354394   Al      3/2001
 2002/0005894    Al      1/2002   Foodman et al.                      WO                99/59340   Al     11/1999
 2002/0050932    Al      5/2002   Rhoades                             WO                00/35180   Al      6/2000
 2002/0094111    Al      7/2002   Puchek et al.                       WO                 0025284   A3      8/2000
 2002/0099945    Al      7/2002   McLintock et al.                    WO                 0022586   A9     10/2000
 2002/0118283    Al      8/2002   Guerrero                            WO                01/06791   Al      1/2001
 2002/0147982    Al     10/2002   Naidoo et al.                       WO             2001093220    Al      5/2001
 2002/0169539    Al     11/2002   Menard et al.                       WO                0150731    A2      7/2001
 2002/0177428    Al     11/2002   Menard et al.                       WO               01/50371    A3      5/2002
 2003/0004792    Al      1/2003   Tonwzen et al.                      WO              02/085019    Al     10/2002
 2003/0018805    Al      1/2003   Meyerson                            WO               01/13638    Al      3/2007
 2003/0025599    Al      2/2003   Monroe                              WO              03/028375    Al     12/2007
 2004/0004536    Al      1/2004   Noma et al.                         ZA              200102373    B       5/2002
 2004/0032495    Al      2/2004   Ortiz                               ZA              200104212    B       2/2003
 2004/0068743    Al      4/2004   Parry et g.
 2004/0165708    Al      4/2004   White et al.
 2004/0085205    Al      5/2004   Yeh                                                     OTHER PUBLICATIONS
 2004/0085449    Al      5/2004   Millet et al.
 2004/0086093    Al      5/2004   Schranz                             A. Ritchie, et al., The Advanced Lighting Source (ALS) Radiation
 2004/0100374    Al      5/2004   Menard et al.                       Safety System, Lawrence Berkeley Laboratory, University of Cali-
 2004/0163118    Al      8/2004   Mottur                              fornia, May 17-20, 1993, Washington D.C.
 2004/0178889    Al      9/2004   Buckingham                          Mann, William et al., Smart Phones for the Elders: Boosting the
 2004/0218732    Al     11/2004   Menard et al.                       Intelligence of Smart Homes, AAAI Conference Paper, 2002.
 2004/0229569    Al     11/2004   Franz                               Cantor, Richard, Rising High With Security, Technology at Work,
 2004/0257336    Al     12/2004   Hershkovitz et al.                  Oct. 1993.
 2005/0007451    Al      1/2005   Chiang                              Hunt, Don, et al., Locked out of house? Remote Control May Help,
 2005/0050575    Al      3/2005   Arseneau                            Chicago Tribune, Jun. 15, 2002, Tribune Publishing Company,
 2005/0071879    Al      3/2005   Haldavnekar et al.                  LLC, Chicago, Illinois.
 2005/0097248    Al      5/2005   Kelley                              Benninghoff, Chris, Great Ideas, South Bend Tribune, Mar. 17,
 2005/0226480    Al      6/2005   Deng
                                                                      2001, South Bend Tribute Corporation, South Bend, Indiana.
 2005/0190900    Al      9/2005   White et al.
                        12/2005   Carter                              Axis Communication, Excerpts from User Manuals of Axis 200,
 2005/0285934    Al
 2006/0010504    Al      1/2006   Sharma                              200+, 240, and 2400 Axis camera products, Published 1998-1999.
 2006/0139449    Al      6/2006   Cheng                               Bticino, Guide to My Home Application, Oct. 2002.
 2006/0174297    Al      8/2006   Anderson et al.                     WEBCAM32, WebCam 32 Overview, 1999.
 2007/0018952    Al      1/2007   Arseneau et al.                     MRT Micro Press Release, May 4, 1999, NewsRoom.
 2007/0019068    Al      1/2007   Arseneau et al.                     TELE2 UK, Press Release, Tele2 UK Offers Solution to M4 Traffic
 2007/0019069    Al      1/2007   Arseneau et al.                     Congestion NOV, Nov. 9, 1998, Comtex News Network.
 2007/0021055    Al      1/2007   Arseneau et al.                     Eyetalk365 v. CPI Security Systems, Inc., United States District
 2007/0021056    Al      1/2007   Arseneau et al.                     Court for the Western District of North Carolina, Civil Action No.
 2007/0021057    Al      1/2007   Arseneau et al.                     3:14-CV-526, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0021058    Al      1/2007   Arseneau et al.
                                                                      tions, dated May 26, 2015.
 2007/0022438    Al      1/2007   Arseneau et al.
                         1/2007   Arseneau et al.                     Eyetalk365 v. Livewatch Security, LLC, United States District Court
 2007/0022445    Al
 2007/0022446    Al      1/2007   Arseneau et al.                     for the Western District of North Carolina, Civil Action No.
 2007/0022447    Al      1/2007   Arseneau et al.                     3:14-CV-527, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0058041    Al      3/2007   Arseneau et al.                     tions, dated May 26, 2015.
 2007/0103541    Al      5/2007   Carter
 2007/0103542    Al,     5/2007   Carter                              * cited by examiner




                            Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 5 of 28




U.S. Patent                Oct. 9, 2018                Sheet 1 of 12                         US 10,097,797 B2




      100

                                                    Smartphone
                                    Cell Phone         PDA

                74

       In-Car Communication System

                                                       76
                Video Phone                 Telephone                PC Computer


                                    —7- 11        17 —
                                                                70

                                                                          Internet (Satellite/DSLXabl )
                                                                                              81

                                                                             DVD-R/W         CD-ROM R/W

                                                                                                       92
               DVMS                    Personal Computer
                                                                              Switch          Hard Drive
            Transceiver             GUI Database Application
                                                                                        88            86
                                                                     82
                                                                            Voice Gen

                                       42
              DVMS                          RF Route
            Transceiver                                   114              116
                                                                      Interior
                                                                     Door

                              115
                                               DVMS
                                            Transceiver
                                                          F_.    10
                                                                       Exterior




                                                 FIG. I




                  Copy provided by USPTO from the PIRS Image Database on 09-09-2020
                                                                                                                1
    Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 6 of 28




U.S. Patent            Oct. 9, 2018              Sheet 2 of 12                    US 10,097,797 B2




        10


                                                                             18
                      26                20

                                             HI lilt




                                             ee.
                                             DVMS
                                              ABC
                            1                   2                   3
                           GHI                 )KL                 MNO
                            4                   5                   6
                                                         if
                                              TUV                 NOM
                            7                   8                   9

                                               0


                            -7
                           24
                                          FIG. 2




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 7 of 28




U.S. Patent                Oct. 9, 2018           Sheet 3 of 12                    US 10,097,797 B2




    60




                                          63

                                               "lull




              vii••••
                   •.‘
                                                                                   • •
                     •
                   8 ,e4                   DVMS                                        •
                                                                                      4-11
          •                                                                            •
                                        TRANSCEIVER                                • • •

                                               ABC                  DEF
                             1                   2                   3
                                                JKL                MNO
                                                 5                   6
                             PRS               TW
                             7                  8                  "CrI9
                                                                                             61

                                                0

                               65-74
                                           FIG. 3




               Copy provided by USPTO from the PIRS Image Database on 09-00-2020
    Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 8 of 28




U.S. Patent                 Oct. 9, 2018                     Sheet 4 of 12                            US 10,097,797 B2




               Proximity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                                    Application. The videolaudio recorder is actuated.



          DVMS Application generates a greeting, which is issued by the DVMS module to the Visitor. The DVMS
          Application also generates a notification that is announced on an Internal speaker that there Is a Visitor
                                                          at the door.

                                                                           IEnter Lock AccessCode
           A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
          or, alternatively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
           please use the module and tell us who you wish to visit Use the keypad to enter your answer), or set
            the DVMS transceiver to mute and monitor the Visitor. The entered number is transmitting from the
           DVMS to the database application, where the application confirms that the number corresponds to an
              =panty, who is Wady" present Ifno Individual corresponds to the number entered and a
           message Is generated notifying the Visitor that they did not enter a valid selection. White this is going
           on,at anytime the door may be answered, thereby resetting the application to look for another visitor.
             The application keeps track of the number of times a wrong number is entered and can generate a
            variety of responses to pranks, including calling the police, issuing warnings and a loud noise, or
           just thanking the visitor and asking him to return another time. Ifno one corresponds to the number,
             the visitor Is prompted to select, by pressing a number on the keypad designating who they wish to
                                           visit The method then re-lists the choices.



          If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
              that the visitor is here to see occupant y. Occupant)** can signal the computerized controller to
                 take a message, or occupant y use the DVMS transceiver to speak directly with the visitor, or
               occupant "Y' can answer the door. If appropriate, the DVMS module issues a prompt stating that
                occupant y is not available and asks the visitor if they wish to talk to occupant y or to leave a
               message. If appropriate, at anytime the application can initiate a call to occupant y, and record
           both sides of the conversation. The occupant can justielew the visitor, or initiate conversation. When
             a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
               tones. A visitor never knows where the occupantis unless the occupant tells the visitor. A visitor
                never knows whether the occupant can not be contacted or has just instructed the application to
              take a message. If the visitor has elected to leave a message then the method prompts the visitor
            to begin his message and then, optionally, offers him a chance to review and approve his message.
            The message circal s stored in the database with a beginning timestamp and an ending tirnestamp
               and the number of the occupant's mailbox. At the end of the call or message, the application can
                 issue a dosing statement, and return to background music if programmed to do so. When the
             visitor departs, and is out of the range of the proximity sensor. all recordingIs stopped and saved in
             the record along with an ending firnestamp, The occupant y can selectively sort to view the entire
                                                 recorded visit or just the message.



                                                     FIG. 4




                 Copy provided by USPTO from the MRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 9 of 28




U.S. Patent            Oct. 9, 2018               Sheet 5 of 12                    US 10,097,797 B2




              Enter Lock Access Code (Assumption Ron is the database administrator
                                   and his daughter is Betty)




                            Yes    The Visitor, using the DVMS
                                  keypad, enters the correct door
                                      lock code (e.g. 4321#)
                                               No


                                     DVMS notifies Visitor "The
            Door Unlocks            code is in error, try again or
                                      press 9 for assistance.



               The Visitor presses 9 requesting assistance. The DVMS Application
               generates prompt. "If you want to contact Occupant "y" (i.e. Ron)
               press 1, If you want to contact Occupant "z" press 2. To repeat the
                                          menu press *."



             DVMS Application queries the declared occupant database for a match
            for the contact (e.g. Ron). Ron has one or more contact numbers. The
             DVMS Application generates a response that "DVMS" is attempting to
              locate Ron, please hold on. DVMS generates a direct communication
              via by a remote peripheral device (i.e. video phone). If no contact is
             established, then DVMS generates a prompt "Do you wish to leave a
           message for Ron on his Video phone (or cell phone), or record a message
                  for Ron's mailbox. The message can be text, audio or video.




            The declared user, Ron, and the Visitor establish contact by one of the
           remote peripheral devices and Ron tells Betty what the code to the door
             is. Alternatively, Ron or Betty using passwords logs onto the DVMS
           Database Application and temporally removes the lock on the door. The
              time interval of "temporary" is defined in the database. In the first
           instance, it is recognized that the visitor either doesn't have access to a
                         telephone and / or doesn't know Ron's number.



                                           FIG. 5




               Copy provided by USPTO from the PLRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 10 of 28




U.S. Patent                Oct. 9, 2018                    Sheet 6 of 12                  US 10,097,797 B2




      100


                                                   SinartphOne         2
                         277-1 Cell Phone              PDA
             274-i
       In-Car Communication System

                                                     276
       275      Video Phone               Telephone            PC Computer



                                270                          277-1 Cell Phone


                                                    242         244                  Internet
                                                                              (Satelllte/DSL/Cable)
                                                             Monitoring
                                240 —             DVS App
                                                               APP
                                      Wireless Command                               Wireless
      Speaker                                                                        Access F-250
                                          Computer                                 Point/Router
             248

                                                                2200

              Wireless         2
             Pocket PC

                                                                             Doo         I Lock



                Speaker
                 2112                             Exterior
                                                                               -- 2116            2114
                                        Digital wireless
                                                                 210
                                           Camera

                        212 246.._. Webslte Camera             247
                                  —
                                     APP     APP

                                                FIG. 6




                 Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 11 of 28




U.S. Patent            Oct. 9, 2018              Sheet 7 of 12                        US 10,097,797 B2




                                              214                        or— 210


              225

                                                                         238


                                                                          216




                                                                         220

                                                                    218

                                          FIG. 7




                      210 —.--"k
                                                                           214



                                                  O
                                                      O
                                                                                224
                                       222

                                                      O
                                                  O                  O
                         220


                                          FIG. 8




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 12 of 28




U.S. Patent             Oct. 9, 2018              Sheet 8 of 12                       US 10,097,797 B2




                210                                                     214




                                                                                      235



                                                                                      234
            225



                                            0
                                                                             232
                                                                       230      234
                                                                 234
                                                       226
                                           FIG. 9




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
                                                              Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 13 of 28




                                                                                                                                                                                          lualz d *S11
                                                                                                                         DVS Options
                                                                        Configuration Settings              2220
                                                                                   Server Address                    Sew Port
                                                                                    197.168.253                                       I- -- 2226
                                                                                                                                                         r— 2202

                                                     2224
                                                                      Base 64 UserName Base 64 Password                         Base 64 Encryption     /           Action
                                                                                                                          ZW52ZW50cXM6ZW52W50cMx I I Generate t -s-- 2203                 C
                                                                              MultiConvo UserName             222 MultiConvo Client Port MultiConvo Listener Port
y USPTO from the PIRS Image Database on 09-09-2020




                                                     2221                             Server                                5999                I     5'                2205
                                                                                          Client Audio File Network Folder Path         2219
                                                     2220                      %loan\dvms_serverkaudlolarchivedlaystemISeiverAudio.Wav
                                                                                           Audio Capture Network Folder Path
                                                     2218                                  tsloarAdvms_serverlaudidlarchivedl
                                                                      Door Reset Time                       Door Audio Record Timer               Default Video Archived Frames




                                                                                                                                                                                          Z1 JO 6 pails
                                                     2216              10                                   14               tah— 2212             5                1,4     2204
                                                                      Archived Video Loop Frame Rate     Archive Audio On/Off                Archive Video Record On/Off
                                                      2214                                                OFF                     2213                        131—•-- 2209
                                                                      Audio PlaybackFile Timer On/Off    Phone Email T     er OnfOff
                                                                                                                                            ION
                                                                                                                                             Phone Email Address
                                                                                                                                                                                   2206

                                                      2215             OFF                                OFF                       2207     17045198823@tressaging.sprintpcs.com
                                                                      Audio Playback File Timer           Audio Playback File Timer 2  Audio Playback File Timer 3
                                                     2208a             catswav                           I creek wav                    dracwelcome.wav            191-*-- 2208c
                                                                            From                             From           To \-2208b    From           To
                                                                                            1,1
                                                     2210a -- ----1     r                                              117 *— 2210b 19               6              2210c




                                                                                                                                                                                           ZS L6eL60`0I Sil
                                                                      Save         I Cancel



                                                      2200                                                         FIG. 10
                                                                          Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 14 of 28




                                                                                                                                                                                                                 qua ~d 'S11
                                                                                                                          Digital Video Monitoring Service          r 2346 connected Dodoes
                                                                                 2                System Status
                                                                                                                                                              ( Archives ) •
                                                                              2341       2343 ----Recording visitor approaching door                          ( Options Y-2347
                                                                                        2342
                                                                                                                                                              ( Camera     2348
y provided by USPTO from the PIRS Image Database on 09-09-2020




                                                                                                                                                              ( About      2349
                                                                                                                                                              (Clear Stories)— 2350                              0
                                                                                                   Audio Device 2344                Audio Input Source
                                                                                          Microsoft Sound Mapper- Input               Stereo Mixer             0      2345      0 @0                             1-4
                                                                              2318 2322
                                                                                                              Camera Control Center                                                    Audio lityary
                                                                                                                                                                                                                 O
                                                                                                   2323                     2325                                                 GeneratWelcome.wav •
                                                                                                                                                                                                                 0▪ 0


                                                                          2319 2317                                                                                                UPSWelcome.wav
                                                                                                                                                                                  USMailWelcome.wav
                                                                                 •                                          •        si•i$$:*
                                                                                                                                                                                 NeighborWelcome.wav
                                                                 2321                                 2323'                                                                       FedExWeloorrie.wav
                                                                                 rr
                                                                                                                                                                                   ElevatorMusicwav       2330
                                                                                                                                                                                  ChristmesMuslcwav




                                                                                                                                                                                                                 ZI JO OI
                                                                                2320                                                                                               NewYearMusIc.wav
                                                                                                                   •••           11.0.
                                                                                 2302                                                               ••
                                                                                                                                                         •t                       HalloweenMuslc.wav
                                                                 2301                                                                                                                                     2331
                                                                                                                                                                                    BeachMusio.wav
                                                                                                                                                                                     R&BMuslc.wav

                                                                                                                                                                        2332              o               2338
                                                                                                      Brightness                          $
                                                                                                                                                                                2333          X    2337
                                                                                                0 Brightness




                                                                                                                                                                                                                  ZS L6eL60`0I Sf1
                                                                                     2310a                                                                     2316               2334   2335     2336

                                                                                                          2310b           2312           2313     2315
                                                                 2300 ---se
                                                                                                                                         FIG. 11
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 15 of 28




U.S. Patent                  Oct. 9, 2018                 Sheet 11 of 12                   US 10,097,797 B2




        2400--- A.


                       Text to Speech                   Agent                          0
                            Hello. And welcome to my house.
                                                                                               2402

                        (Preview)              ( save )           ( Reset )
                        ( Preview                   C    Sava              (   Reset )

                       Agent General Settings
               ..._,..1 1    Save audio playbadc file as below
        2404                                                                       I
                             Select your MS Agent from the list below...                       2406

        2408 —1/             Select your MS Agent actions from the list below._ all


                       Agent Detailed Settings
                            Speed                                           155
        2410
                            Pitch         -0                           1 82
                            Volume --0                                     40000
                                                                                       I

                                                 FIG. 12
        2500


                                       Sound - Sound Recorder
                     Edit       Effects        Help
                 Position;                                                          Length:
                 0.00 sec.                                                         0.00 sec.


               44             I c>c>            I        C>

                                                 FIG. 13




                  Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 16 of 28




U.S. Patent             Oct. 9, 2018                    Sheet 12 of 12                         US 10,097,797 B2




        260


                                                                           262


                                                                                          GI


        261              83 DVMS                                       CIE 2:35       0
                                .::::::.* :-0::,... %•:::::::            Hay         Set
                                ::i:K,*::-:::::::iiiiii:: • **-: . .
                                    .::cf::i:t.4::**::::::::.            833        2830
                                        ••••••••:÷:-::::::::-
          2802 ------

                                          .3-:•:-       •••••:-.
                                        •:::::::::::::•:•:-N--
                         on off         Image          Listen      Play            Talk          2823

                         Status: Cile          1.a                        2819
                         Status: D'-                                                             2843
                         Status: Con                                      2818
                         Status: Do            Down                       2820
                                               Right                      2817
                                               Home                       2821
                                               Unlock Door                2808
                                                                                   _
                          File Server       Camera                                 • — l ah


                                                                               I

                                              FIG. 14




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 17 of 28




                                                   US 10,097,797 B2
                   1                                                                                2
      COMMUNICATION AND MONITORING                                    visitors may be unwelcome, for example, and it is often not
                SYSTEM                                                evident that a visitor is a threat or an annoyance until after
                                                                      the door is open.
          CROSS REFERENCE TO RELATED                                      There are many types of systems for receiving a person by
                 APPLICATIONS                                    5    an occupant or resident and/or on the behalf of the occupant
                                                                      or resident. Such systems include those disclosed in each of:
   The present patent application is a U.S. continuation              U.S. Pat. No. 5,148,468 titled "Door Answering System",
patent application of, and claims the benefit under U.S.C. §          which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.
120 to, U.S. patent application Ser. No. 15/237,933, filed            5,303,300 titled "Security Door Phone Device," which
                                                                 10
Aug. 16, 2016, which is a U.S. continuation patent appli-             issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618
cation of, and claims the benefit under U.S.C. § 120 to, U.S.         titled "Voice Activated, Hands Free Telephone Answering
patent application Ser. No. 15/237,797, filed Aug. 16, 2016,          Device," which issued Apr. 11, 1995 to Knuth, et al.; and
which is a U.S. continuation patent application of, and               U.S. Pat. No. 5,657,380 titled "Interactive Door Answering
claims the benefit under U.S.C. § 120 to, U.S. patent            15
                                                                      and Messaging Device with Speech Synthesis," which
application Ser. No. 15/237,222, filed Aug. 15, 2016, which           issued to Mozer on Aug. 12, 1997. Nevertheless, a need
is a U.S. continuation patent application of, and claims the          remains for further improvement in such a system.
benefit under U.S.C. § 120 to, U.S. patent application Ser.
No. 15/201,559, filed Jul. 4, 2016, which is a U.S. continu-                                  SUMMARY
ation patent application of, and claims the benefit under        20
U.S.C. § 120 to, U.S. patent application Ser. No. 14/968,491,         The present disclosure includes many aspects and fea-
filed Dec. 14, 2015, which is a U.S. continuation patent           tures. Moreover, while many aspects and features of the
application of, and claims the benefit under U.S.C. § 120 to,      present disclosure relate to, and are described in, the context
U.S. patent application Ser. No. 14/962,749, filed Dec. 8,         of a system for receiving a person at an entrance, such as, an
2015, which is a continuation patent application of U.S.        25 entrance to a home or business, the present disclosure is not
patent application Ser. No. 14/794,299, filed Jul. 8, 2015,        limited to use only in such context and may be used and has
which is a continuation of U.S. patent application Ser. No.        applicability in other contexts as well.
14/670,044, filed Mar. 26, 2015, which is a continuation              In one aspect of the present disclosure, an audio-video
patent application of U.S. patent application Ser. No.             communication system comprises a wireless exterior mod-
14/338,525, filed Jul. 23, 2014, and which is a U.S. con-       30 ule located proximate an entrance, a computerized controller
tinuation patent application of, and claims the benefit under      running a software application and a remote peripheral
U.S.C. § 120, U.S. patent application Ser. No. 13/453,100,         device. The wireless exterior module includes a proximity
filed Apr. 23, 2012, published as U.S. patent application no.      sensor for detecting a person at the entrance, a video camera
US 2012/0262581, and which the '100 application is a U.S.          for recording an image of the person at the entrance, a
continuation patent application of, and claims priority under   35 microphone for recording sound of the person at the
35 U.S.C. § 120 to, U.S. patent application Set No. 11/929,        entrance, a speaker for playing audio to the person at the
464, filed Oct. 30, 2007, now granted as U.S. Pat. No.             entrance, a transmitter for communicating sounds and
8,164,614, and which '464 application is a U.S. continuation       images of the person at the entrance, and a receiver for
patent application of, and claims priority under 35 U.S.C. §       receiving communications at the wireless exterior module.
120 to, U.S. patent application Ser. No. 11/618,615, filed      40 The computerized controller is disposed in wireless elec-
Dec. 29, 2006, which granted as U.S. Pat. No. 8,154,581,           tronic communication with the wireless exterior module via
and which '615 application is a U.S. continuation-in-part          the transmitter and the receiver of the wireless exterior
patent application of, and claims priority the under 35            module. The computerized controller is configured to con-
U.S.C. § 120 to, U.S. patent application Ser. No. 10/682,185,      trol recording of communications with the wireless exterior
filed Oct. 9, 2003, published as U.S. patent application        45 module and playback of such recording, and the software
publication no. US 2005/0285934 AI, and now granted as             application includes a graphic user interface that enables a
U.S. Pat. No. 7,193,644, which patent application is a             user to view images from the video camera communicated
nonprovisional patent application of U.S. patent application       from the wireless exterior module. The remote peripheral
Ser. No. 60/418,384, filed on Oct. 15, 2002. Each of these         device is configured to electronically communicate with the
patent applications, patent application publications, and pat-  so computerized controller for viewing an image from the
ent is hereby incorporated herein by reference.                    video camera communicated from the wireless exterior
                                                                   module.
                       BACKGROUND                                     In a feature of the first aspect, the audio-video commu-
                                                                   nication system further comprises a second wireless exterior
   There are numerous problems presently associated with 55 module located proximate an entrance, with the second
receiving visitors at a home or office. When the resident of       wireless exterior module having a proximity sensor for
the home or occupant of the office (hereinafter generally          detecting a person at the entrance, a video camera for
referred to as either resident or occupant) is absent, there is    recording an image of the person at the entrance, a micro-
often no message for the visitors, no means to leave an            phone for recording sound of the person at the entrance, a
interactive message for the resident, and no means to ensure 60 speaker for playing audio to the person at the entrance, a
that unwanted access is not obtained. Moreover, answering          transmitter for communicating sounds and images of the
the call of someone at a door of a dwelling can present            person at the entrance, and a receiver for receiving commu-
certain security risks to an occupant therein. This situation      nications at the wireless exterior module. The computerized
can be especially inconvenient when, for example, a deliv-         controller running the software application is further dis-
ery or repair person arrives and the resident is not present. 65 posed in wireless electronic communication with the second
When the resident is present, on the other hand, there are         wireless exterior module via the transmitter and the receiver
also problems associated with receiving visitors. Some             of the second wireless exterior module.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 18 of 28




                                                    US 10,097,797 B2
                               3                                                                       4
   In another feature of this aspect, the remote peripheral             is played through a graphical user interface. With further
device is configured to remotely actuate the camera of the              regard to this feature, the recorded greeting is selected by the
wireless exterior module. In an additional feature, the                 user from a plurality of recorded greetings. It accordance
graphic user interface enables a user to view streaming video           with this feature, the recorded greetings are seasonal greet-
with the remote peripheral device. In yet another feature, the     s    ings. It is preferred that the recorded greeting includes audio
remote peripheral device comprises a cell phone. In still yet           and video.
another feature, the remote peripheral device comprises a                  In an additional feature, the method further comprises the
video phone. In further features, the remote peripheral                 step of posting, by the user from a remote peripheral device,
device comprises a computer and a personal digital assistant.           a video greeting for presentation to a first person at the
   In an additional feature, the entrance comprises an             to   entrance. In further features, the wireless handheld device
entrance of a business. In another additional feature, the              comprises a cell phone, a video phone, and a personal digital
entrance comprises an entrance of a residence. In a further             assistant.
feature, the wireless exterior module includes a display                   In yet another feature, the entrance comprises an entrance
screen. In still a further feature, the wireless exterior module        of a business. In still a further feature, the entrance com-
includes a keypad comprising a touch screen or a keyboard.         15   prises an entrance of a residence. In another feature, the
In yet a further feature, the wireless exterior module is               method further comprises the step of saving a recording of
portable and includes a locking mechanism and an electrical             the two-way audio-communications in a database for later
receptacle for quickly attaching to a source of electricity.            playback. In yet another feature, the method further com-
   In another feature, the wireless exterior module has a               prises transmitting, to a video display located proximate the
portable energy source and is secured in a holster. In yet         20   entrance for presentation to the first person at the entrance,
another feature, the computerized controller comprises a                video of the second person recorded using the wireless
personal computer. In still yet another feature, the comput-            handheld device.
erized controller is disposed in electronic communication                  In an additional feature, the transmitting includes com-
with a public switching telephone network (PSTN).                       munications over the Internet. In further features, the trans-
   In a further feature, the computerized controller is dis-       25   nutting includes communications over a cellular network
posed in electronic communication with the Internet. In an              and over a satellite network. In yet another feature, the
additional feature, the audio-video communication system                method further comprises remotely actuating the camera
further comprises an electronically actuated lock that is               located proximate the entrance using the wireless handheld
configured to be unlocked by the computerized controller. In            device. In still further features, the step of remotely actuat-
another feature, the system further comprises a voice rec-         30   ing the camera includes zooming an image of the first person
ognition system.                                                        at the entrance and remotely moving the camera to change
   In still a further feature, a transceiver includes the trans-        the view of the camera.
mitter for communicating sounds and images of the person                   In a third aspect of the present disclosure, a method for
at the entrance and the receiver for receiving communica-               receiving a person at an entrance comprises the steps of (a)
tions at the wireless exterior module. In yet another feature,     35   detecting, with a proximity sensor located proximate an
the computerized controller includes an image recognition               entrance, the presence of a person at the entrance; (b)
module for identifying at least one of faces, eyes, and                 transmitting, to a computerized controller running a soft-
fingerprints.                                                           ware application, video of the person at the entrance
   In a second aspect of the present disclosure, a method for           recorded using a camera located proximate the entrance; and
two-way audio-video communications between a first per-            40   (c) providing, with the application software running at the
son at an entrance and a second person comprises the steps              computerized controller, a graphic user interface to a remote
of (a) detecting, with a proximity sensor located proximate             peripheral device by which a user of the remote peripheral
an entrance, the presence of a first person at the entrance;            device may view the video of the person at the entrance.
and (b) providing real time audio-video communications                     In a feature of this aspect, the method further comprises
between the first person at the entrance and a second person       45   the step of saving, in accordance with the application
using a wireless handheld device. Step (b) is done by (i)               software running at the computerized controller, the video of
transmitting, to the wireless handheld device of the second             the person at the entrance in a database in association with
person, video of the first person at the entrance recorded              a timestamp. In other features, the video is viewed using the
using a camera located proximate the entrance, (ii) trans-              remote peripheral device in real-time, viewed using the
mitting, to the wireless handheld device of the second             so   remote peripheral device after the person at the entrance has
person, audio of the first person at the entrance recorded              left, and is streamed to the remote peripheral device.
using a microphone located proximate the entrance, and (iii)               In an additional feature, the method further comprises the
transmitting, to a speaker located proximate the entrance for           step of transmitting, to the computerized controller running
playing to the first person at the entrance, audio of the               the software application, audio of the person at the entrance
second person recorded using the wireless handheld device.         55   recorded using a microphone located proximate the
   In a feature of this aspect, the transmitting includes               entrance; wherein the graphic user interface provided to the
wireless communications between both the camera and                     remote peripheral device further enables a user of the remote
microphone located proximate the entrance and a comput-                 peripheral device to hear the audio of the person at the
erized controller running a software application including a            entrance. In another feature, the method further comprises
graphic user interface by which the audio-video communi-           60   the step of playing a recorded greeting to the person at the
cations between the first person and the second person are              entrance upon the detection of the person at the entrance
established. In another feature, the method further comprises           with the proximity sensor.
the step of playing a recorded greeting to the first person at             In another feature, the method further comprises deter-
the entrance upon the detection of the first person at the              mining, by a user with the remote peripheral device, the
entrance with the proximity sensor. With regard to this            65   recorded greeting that is played through a graphical user
feature, the method further comprises determining, by a user            interface. With regard to this feature, the recorded greeting
with a remote peripheral device, the recorded greeting that             may be selected by the user from a plurality of recorded



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 19 of 28




                                                    US 10,097,797 B2
                              5                                                                    6
greetings, the recorded greetings may be seasonal greetings,         canned and live audio files, and review archived system
and the recorded greeting may include audio and video.               events in the system of FIG. 6.
   In yet another feature, the method further comprises the
step of posting, by the user from the remote peripheral                               DETAILED DESCRIPTION
device, a video greeting for presentation to a person at the 5
entrance. In other features, the remote peripheral device               As a preliminary matter, it will readily be understood by
comprises a cell phone, a video phone, a computer, and a             one having ordinary skill in the relevant art ("Ordinary
personal digital assistant. In still other features, the entrance    Artisan") that the present disclosure has broad utility and
comprises an entrance of a business and an entrance of a             application. Furthermore, any embodiment discussed and
residence.                                                        to identified as being "preferred" is considered to be part of a
   In still another feature, the method further comprises            best mode contemplated for carrying out the present disclo-
remotely actuating the camera located proximate the                  sure. Other embodiments also may be discussed for addi-
entrance using the remote peripheral device. In further              tional illustrative purposes in providing a full and enabling
features, the step of remotely actuating the camera includes         disclosure of the present disclosure. Moreover, many
zooming an image of the person at the entrance and remotely 15 embodiments, such as adaptations, variations, modifications,
moving the camera to change the view of the camera.                  and equivalent arrangements, will be implicitly disclosed by
   In addition to the aforementioned aspects and features of         the embodiments described herein and fall within the scope
the present disclosure, it should be noted that the present          of the present disclosure.
disclosure further encompasses the various possible combi-              Accordingly, while the present disclosure is described
nations of such aspects and features.                             20 herein in detail in relation to one or more embodiments, it is
                                                                     to be understood that this disclosure is illustrative and
       BRIEF DESCRIPTION OF THE DRAWINGS                             exemplary of the present disclosure, and is made merely for
                                                                     the purposes of providing a full and enabling disclosure of
   One or more preferred embodiments of the present dis-             the present disclosure. The detailed disclosure herein of one
closure now will be described in detail with reference to the 25 or more embodiments is not intended, nor is to be construed,
accompanying drawings.                                               to limit the scope of patent protection afforded the present
   FIG. 1 is a schematic diagram of a system in accordance           disclosure, which scope is to be defined by the claims and
with a preferred embodiment of the present disclosure.               the equivalents thereof. It is not intended that the scope of
   FIG. 2 is a planar view of the font of a DVMS module of           patent protection afforded the present disclosure be defined
the system of FIG. 1                                              30 by reading into any claim a limitation found herein that does
   FIG. 3 is a planar view of the front of a DVMS transceiver        not explicitly appear in the claim itself.
of the system of FIG. 1.                                                Thus, for example, any sequence(s) and/or temporal order
   FIG. 4 is a block diagram overview of a method in                 of steps of various processes or methods that are described
accordance with a preferred embodiment of the present                herein are illustrative and not restrictive. Accordingly, it
disclosure.                                                       35 should be understood that, although steps of various pro-
   FIG. 5 a block diagram extension of the method of FIG.            cesses or methods may be shown and described as being in
4.                                                                   a sequence or temporal order, the steps of any such processes
   FIG. 6 is a schematic diagram of a system in accordance           or methods are not limited to being carried out in any
with another preferred embodiment of the present disclo-             particular sequence or order, absent an indication otherwise.
sure.                                                             ao Indeed, the steps in such processes or methods generally
   FIG. 7 is a perspective view of the front of a wireless           may be carried out in various different sequences and orders
network camera of the system of FIG. 6.                              while still falling within the scope of the present disclosure.
   FIG. 8 is a side view of the wireless network camera of           Accordingly, it is intended that the scope of patent protection
FIG. 7.                                                              afforded the present disclosure is to be defined by the
   FIG. 9 is a perspective view of the rear of the wireless 45 appended claims rather than the description set forth herein.
network camera of FIG.                                                  Additionally, it is important to note that each term used
   FIG. 10 is a representative screen view of a wireless             herein refers to that which the Ordinary Artisan would
command center of the system of FIG. 6, wherein various              understand such term to mean based on the contextual use of
parameter settings for configuring, e.g., the audio, video,          such term herein. To the extent that the meaning of a term
server, and cell phone options are illustrated.                   50 used herein—as understood by the Ordinary Artisan based
   FIG. 11 is a screen view of the normal operating mode             on the contextual use of such term—differs in any way from
interface of the wireless command center of FIG. 10,                 any particular dictionary definition of such term, it is
wherein a user is able to dynamically control a wireless             intended that the meaning of the term as understood by the
network camera, view video images generated by the wire-             Ordinary Artisan should prevail.
less network camera, listen and send both pre-canned and 55             Furthermore, it is important to note that, as used herein,
live audio files, and review archived system events.                 "a" and "an" each generally denotes "at least one," but does
   FIG. 12 is a dialog box screen view of the text-to-voice          not exclude a plurality unless the contextual use dictates
synthesizer module of the wireless command center of FIG.            otherwise. Thus, reference to "a picnic basket having an
10.                                                                  apple" describes "a picnic basket having at least one apple"
   FIG. 13 is a dialog box screen view of the recorded voice 60 as well as "a picnic basket having apples." In contrast,
synthesizer module of the wireless command center of FIG.            reference to "a picnic basket having a single apple"
10.                                                                  describes "a picnic basket having only one apple."
   FIG. 14 is a planar view of the front of a wireless pocket           When used herein to join a list of items, "or" denotes "at
PC that is connected to a wireless network, wherein a user           least one of the items," but does not exclude a plurality of
of the wireless pocket PC is able to dynamically control the 65 items of the list. Thus, reference to "a picnic basket having
wireless network camera, view video images generated by              cheese or crackers" describes "a picnic basket having cheese
the wireless network camera, listen and send both pre-               without crackers", "a picnic basket having crackers without



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 20 of 28




                                                   US 10,097,797 B2
                              7                                                                 8
cheese", and "a picnic basket having both cheese and                 The personal computer 80 preferably has a battery backup
crackers." Finally, when used herein to join a list of items,     as well as a means for detecting a loss in electrical power
"and" denotes "all of the items of the list." Thus, reference     such that, when electrical power is lost the battery backup
to "a picnic basket having cheese and crackers" describes "a      will provide sufficient operating time for the personal com-
picnic basket having cheese, wherein the picnic basket          5 puter 80 to notify someone responsible for the maintenance
further has crackers," as well as describes "a picnic basket      of the system that there has been a loss of electricity.
having crackers, wherein the picnic basket further has            Notification of the loss of electricity can be important, since
cheese."                                                          the loss of electrical power can be an indication of a
   Referring now to the drawings, one or more preferred           burglary. Additionally, if there is no electricity, then appli-
                                                               10
embodiments of the present disclosure are next described.         ances, such as refrigerators, air conditioners, and heaters,
The following description of one or more preferred embodi-        cannot function and significant damage can results if the
ments is merely exemplary in nature and is in no way              electrical failure goes undetected for a substantial period of
intended to limit the disclosure, its applications, or uses.      time.
                                                               15
                                                                     The personal computer 80 runs a software application that
                   The System of FIG. 1                           includes a DVMS Database Application 82 and graphic user
                                                                  interfaces (GUIs). The personal computer 80, in accordance
   FIG. 1 is a schematic diagram of a system 100 in               with the software application, controls communication in the
accordance with a preferred embodiment of the present             system 100, coordinates multiple communication devices in
disclosure. For purposes of providing an enabling descrip- 20 the system 100, and is used to define responses to prompts
tion, the system 100 is described in the context of a door        and events in the system 100. The DVMS Database Appli-
answering system for receiving a person at a home or office       cation 82 and its uses are described in greater detail below.
and is capable of controlling access to the home or office. In       The system 100 further includes a wireless router 42
FIG. 1, the exterior of the home or office is differentiated      located in the interior. The wireless router 42 in FIG. 1 is
from the interior by demarcation line 115, which represents 25 represented as being separate from the personal computer
a wall or other similar structure. The wall 115 includes an       80, however, the wireless router 42 could alternatively form
entrance in the form of a door 114 and an electronically          part of the personal computer 80. The wireless router 42 is
actuated lock 116 for selectively locking and unlocking the       used to establish a wireless network and is disposed in
door 114.                                                         electronic communication with the personal computer 80.
   A computerized controller in the form of a personal 30            The system 100 also includes a DVMS module 10 located
computer 80 is disposed in the interior and is configured to      on the exterior of the home or office proximate the door 114.
selectively actuate the lock 116. The personal computer 80        The DVMS module 10 is configured for use in the exterior
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                of the home or office, which may include outdoor use in
and a hard drive 86. One or more of these components              external residential or commercial locations. The DVMS
84,92,86 of the personal computer 80 preferably are utilized 35 module 10 is disposed in wireless communication with the
for recording video and audio communications that are             wireless network, including the personal computer 80, via
transmitted to and from the DVMS module 10 (described in          the wireless router 42.
further detail below) and for playing video and audio                With reference to FIG. 2, the DVMS module 10 prefer-
communications that are stored via the personal computer          ably includes: a video camera 22; speakers 12; a proximity
80.                                                            ao sensor 26; a microphone 20; an LCD display 16; a quick
   The personal computer 80 also may include a voice              connect electrical receptacle 24; and a radiofrequency
generator 90 for use in generating prompts, which either          receiver/transmitter represented by antenna 18. The prox-
exists as pre-recorded messages or are generated by a voice       imity sensor 26 activates the camera 22 upon detection of
synthesizer. Each of these components 84,92,86,90 of the          movement, which in turn relays an image or streaming video
personal computer 80 may be separately disposed from the 45 to the personal computer 80 where it is saved by the personal
personal computer and connected, for example, by a switch         computer 80 in a database in association with a timestamp.
88, or may form part of the personal computer 80 and be           Operation of the system is described in further detail below.
disposed in electronic communication with a bus of the               The DVMS module 10 optionally includes a small por-
personal computer 80 within the housing thereof.                  table energy source, such as a battery that is rechargeable via
   A speaker 44 is disposed in electronic communication 50 the quick connect electrical receptacle 24, for portable use as
with the personal computer 80. The speaker 44 is not shown        well as for use in the event of a power failure.
as being wireless, but could be. Moreover, one speaker 44 is         The LCD display 16 screen preferably is a low energy
shown, but additional speakers could be used in the system        screen reducing energy consumption. The LCD display 16
100. Furthermore, speaker 44 in FIG. 1 is represented as          preferably comprises a touch screen and can be used to send
being separate from the personal computer 80, however, the 55 and receive text similar to a keypad. Alternatively, or in
speaker 44 could alternatively form part of the personal          addition thereto, the DVMS module 10 includes a keypad
computer 80.                                                      14. In either case, the DVMS module 10 enables text
   The personal computer 80 preferably is disposed in elec-       messaging by a person at the exterior, which in turn enables
tronic communication with the Internet. The connection            a private non-audible conversation to be had and eliminates
with the Internet preferably is accomplished by a broadband 60 risks of eavesdropping by a passerby.
connection such as a connection 81 provided by a satellite           The DVMS module 10 also includes a locking mechanism
modem, a DSL model, or a cable modem, or any combina-             28 for receipt in a mounting holster (not shown). The locking
tion thereof.                                                     mechanism 28 enables the DVMS module 10 to be installed
   The personal computer 80 also preferably is connected to       securely wherever holstered, or to be moved to some other
a public switching telephone network (PSTN) 70, which 65 remote location, as desired. The DVMS module 10 thus is
enables communication by and with the personal computer           portable, much like a cell phone, and can be securely
80 via standard telephone lines.                                  mounted and quickly connected to an electrical source.



                          Copy provided by USPTO from the FIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 21 of 28




                                                    US 10,097,797 B2
                              9                                                                   10
    It is anticipated that there could be multiple entrances to       "Momma"; passwords to access the software application;
the home or office and, similarly, multiple DVMS modules              access codes to actuate the electronic lock controlled by the
similar to DVMS module 10 of FIG. 2 could be utilized,                computerized controller; a number or other identifier that
each disposed in wireless communication with the wireless             corresponds to an occupant's name; and at least one tele-
network via the wireless router 42.                                5 phone number by which an occupant can be reached. The
    The system optional includes one or more DVMS trans-              administrator also preferably defines a preferred hierarchy of
ceivers 60. The DVMS transceivers 60 is configured for use            storage of audio and video data, the location and number of
in the interior of the home   or office. As illustrated in FIG. 1,    backup    devices, and whether replications of the database are
a DVMS transceivers 60 may be disposed in wireless                    to be kept.
communication with the wireless network, including the 1o                Additionally, when setting up the software application,
personal computer 80, and the DVMS module 10, via the                 the administrator chooses, inter alia: a prompt for greeting a
wireless router 42. Additionally or alternatively, a DVMS             visitor; chooses an announcement that is to be given over a
transceivers 60 may be configured to wirelessly communi-              speaker within the interior when a visitor arrives; a prompt
cate directly with the DVMS module 10, thus bypassing                 for requesting information from a visitor; a request instruct-
communications through the wireless router 42.                      s ing a visitor as to their choices in leaving a message or
    With reference to FIG. 3, each DVMS transceiver 60 is             contacting a declared user; and the action that is to be
portable and, like the DVMS module 10, the DVMS trans-                performed by the computerized controller based on the input
ceiver 60 communicates by short-range radiofrequency                  by the visitor.
transmissions. The DVMS transceiver 60 includes: speakers                 The administrator also tailors the security/premise mon-
62; a microphone 63; an LCD display 66; a quick connect 2o toring response by, inter alia: designating telephone numbers
electrical receptacle 65; and a radiofrequency receiver/              that the computerized controller calls when, for example,
transmitter represented by antenna 68. The DVMS trans-                there is a loss of power; and designating telephone emer-
ceiver 60 optionally includes a small portable energy source,         gency numbers (e.g., telephone numbers for the police, the
such as a battery that is rechargeable via the quick connect          fire department, relatives, private security companies) that
electrical receptacle 65, for portable use as well as for use in 2s the computerized controller calls when an emergency is
the event of a power failure. The DVMS transceiver 60                 detected. The computerized controller also conducts self
further includes a mute switch 61, which cuts-off the micro-          checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60             operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver            computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the 3o nated numbers when a self check indicates a failure or
user.                                                                 otherwise improper operation.
    The LCD display 66 screen preferably is a low energy                  The software application also can be configured to play
 screen reducing energy consumption. The LCD display 66               background music or videos at different times of the year
preferably comprises a touch screen and can be used is used           and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or 35 birthdays, and events. For instance, on Halloween the
 in addition thereto, the DVMS transceiver 60 includes a              administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text            issuing from the DVMS module for receiving a person at
 messaging by a user of the DVMS transceiver 60 with a                that time. Furthermore, utilizing the computerized control-
 person at the exterior using the DVMS module 10, which in             ler, the administrator can choose to use default prompts for
 turn enables a private non-audible conversation to be had 4o interacting with a visitor or create customized prompts.
 and eliminates risks of eavesdropping by a passerby.                     As hardware is added, such as the number of the DVMS
     The system 100 further includes one or more remote               modules and DVMS transceivers, the administrator can
 peripheral devices. Such devices generally include video             update both the network to include the additional devices
 phones 72; in-car communication systems such as the well              and the computerized controller to accommodate the addi-
 known ONSTAR system 74 currently found in GM cars; 45 tional devices.
 telephones 76; cell phones 77; personal computers 78;                    The software application also is configured to send voice,
 smartphones/personal digital assistants (PDAs) 79; and                text, and video messages via email. The administrator can
 other similar communication devices. Each remote periph-              further set up redundant subsystems of the system 100.
 eral device is configured for electronic communication with              The system 100, in use, enables secure and effective
 the personal computer 80 via at least the PSTN connection 5o monitoring and interacting with a visitor at a residence or
 70 or the broadband connection 81.                                    business, including, inter alia: the detection of the presence
     As mentioned above, the personal computer 80 runs a               of a visitor at the exterior of the home or office via the
 software application that includes a DVMS Database Appli-             proximity sensor 26, the interactive communication with the
 cation 82 and graphic user interfaces (GUIs). The software            visitor, whether an occupant is present or absent from the
 application is configured and maintained by an administra- 55 home or office, the enablement of automated entry into the
 tor, who defines users thereof. The users in the system 100           home or office by the visitor, and personalization of the
 are referred to as "occupants" reflecting their relation to the       process of receiving a visitor.
 home     or office.                                                      An exemplary method of use in the system 100 includes
     Preferably, the occupants have various levels of access to        greeting and communicating with visitors of a business or
 the software application, depending on the privileges set by 6o residence. In accordance with the method, the presence of a
 the administrator. The administrator may also set a level of          visitor is detected via the proximity sensor 26 of the DVMS
  security under which the system is to operate, particularly          module 10, where the DVMS module 10 is mounted at or
 with respect to connections made using remote peripheral              near an entrance to the business or residence. Upon the
  devices.                                                             detection of the visitor by the proximity sensor 26, a
     Other examples of configuration settings of the software 65 message is communicated to the personal computer 80 from
 application that are determined by the administrator include:         the DVMS module 10 indicating the detection of a visitor at
  aliases for a declared occupant such as, e.g., "Daddy" or            the entrance. A recording is actuated by the personal com-



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 22 of 28




                                                    US 10,097,797 B2
                                11                                                                   12
puter 80, and the recording is stored in a computer-readable              If the proximity sensor 26 indicates that there is another
medium such as a database along with a beginning time-                 visitor, the method cycles back to the greeting step.
stamp. The arrival of a visitor is broadcast over a speaker               If the system has an electronically actuated lock, then the
within the home or office, such as speaker 44. An occupant             method also may include the steps of checking the number
can view the visitor on a display on the DVMS transceiver         5    entered by the visitor to determine if it is a valid access code.
60 or on a display of the personal computer 80, and the                The electronically actuated lock may be unlocked by enter-
occupant can initiate a conversation at any time. The DVMS             ing an access code either at the DVMS module 10 or
module 10 issues a greeting to the visitor and instructs the           remotely therefrom. If the number is valid, then the lock is
visitor to select a number from the keypad 14 of the DVMS              actuated, and if the number is not valid, then a prompt is
module 10 in order to designate the occupant being visited.       10   made requested that the code be re-entered. Optionally, the
The entered number is communicated from the DVMS                       prompt may further request a number be entered that cor-
module 10 to the personal computer 80, where the software              responds to one of the occupants if assistance is needed and,
application confirms that the number corresponds to an                 if an occupant is selected, then calling the selected occupant.
occupant "y" who is "officially" present. An error message             The method also may include tracking how many times the
is generated if no individual corresponds to the number           15   wrong code is entered; checking if the maximum allowed
entered by the visitor. If no individual corresponds to the            number of wrong entries have been made; and, when the
number entered by the visitor, then the visitor is prompted to         maximum number of wrong entries is reached, either auto-
select and press another number on the keypad 14 again                 matically calling a designated party and/or removing access
designating the occupant being visited. The method then                privileges.
lists the choices again.                                          20      An occupant preferably has the option of remotely enter-
    While this is going on, the door may be answered at any            ing the access code, thereby actuating the electronically
time, thereby resetting the software application to look for           actuated lock, or instructing the GUI database application to
another visitor. The software application keeps track of the           go to a new high security level, wherein the lock cannot be
number of times a wrong number is entered and can generate             accessed and notifying the visitor that the access code is not
a variety of responses to pranks, including calling the police,   25   operational.
issuing warnings and/or a loud noise, or just thanking the                In the method, upon the entering of a valid access code
visitor and asking him to return another time.                         assigned to a declared occupant, the software application
    If appropriate, when the number designated by the visitor          optionally notifies the administrator or his designated rep-
matches an occupant who is officially on the home or office,           resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant   30   home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to               individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the                  remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or             who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                      make a follow-up telephone call to the home or office. The
    If appropriate, the DVMS module 10 issues a prompt            35   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the visitor        to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.           a remote peripheral device for communication with the
    If appropriate, at any time the software application can           occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device         entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,           40   either in real time or at a later date.
and the software application can record both sides of the                 The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                 declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as           view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the                  a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the         45   erized controller including associated components.
occupant's location. A visitor also never knows if the                    The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                 form and function and is designed so that the system can be
instructed the application to take a message. Using the                expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the              direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where          so   controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose           its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                               figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method          complexity.
prompts the visitor to begin his message and then, option-                As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.      55   provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,             tem that provides real time communication between an
such as database, by the personal computer 80 in association           exterior of a business or residence and an interior of the
with a beginning timestamp and an ending timestamp along               business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call             to the business or residence.
or message, the software application can issue a closing          60      As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to             provides an audio-video communication and answering sys-
do so.                                                                 tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the           more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in                As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The          65   provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded          tem that provides the ability to leave messages at a central-
visit, or just the message.                                            ized location from a local or remote location.



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 23 of 28




                                                     US 10,097,797 B2
                              13                                                               14
   In addition to the foregoing description of a method, FIG.    personal computer 240 and be disposed in electronic com-
4 shows a block diagram illustrating an example of the use       munication with a bus of the personal computer 240 within
of a system of the present disclosure as a door answering and    the housing thereof. A speaker 248 is disposed in electronic
messaging system at a residence. Furthermore, FIG. 5 shows       communication with the personal computer 240. Moreover,
a block diagram illustrating an example of the use of a       5 one speaker 248 is shown, but additional speakers could be
system of the present disclosure as a door answering and         used in the system 2100. Furthermore, speaker 248 in FIG.
messaging system at a residence, wherein the system              6 is represented as being separate from the personal com-
includes an electronically actuated lock. In the example, an     puter 240, however, the speaker 248 could alternatively form
occupant is attempting to gain access to the home or office.     part of the personal computer 240.
   As will now be apparent, systems in accordance with the    10
                                                                    The personal computer 240 preferably is disposed in
present disclosure achieve one or more of the foregoing          electronic communication with the Internet. The connection
benefits and features yet remain intuitive and easy to use.      with the Internet preferably is provided by a broadband
   hi addition to the foregoing, it further is anticipated that,
                                                                 connection through, for example, a wireless router 250.
in certain deployments of the present disclosure, voice
                                                              15
                                                                 Such broadband connection may be accomplished by a
recognition would be useful, particularly when the system
enables access to a home or office. Voice recognition adds       satellite modem, a DSL model, or a cable modem, or any
another layer of security, and can be used to facilitate those   combination thereof. The personal computer 240 also pref-
individuals who are unable to press a keypad. Similarly,         erably is connected to a public switching telephone network
image recognition of faces, eyes and fingerprints can also be    (PSTN) 70, which enables communication by and with the
included in the system for authentication, security, and      20 personal computer 240 via standard telephone lines.
access. The software application thus alternatively utilizes        The personal computer 240 preferably has a battery
voice recognition and/or image recognition.                      backup as well as a means for detecting a loss in electrical
   Furthermore, while no camera is shown located within the      power such that, when electrical power is lost the battery
home or office, any number of cameras could be utilized on       backup will provide sufficient operating time for the per-
the interior.                                                 25 sonal computer 240 to notify someone responsible for the
   It will also be appreciated that a business may be a tenant   maintenance of the system that there has been a loss of
located within a building shared by other businesses. A          electricity. Notification of the loss of electricity can be
DVMS module for the business thus would be utilized on the       important, since the loss of electrical power can be an
exterior of the business, i.e., at the "front door" of the       indication of a burglary. Additionally, if there is no electric-
business, which would be located within the interior of the   30 ity, then appliances, such as refrigerators, air conditioners,
common building.                                                 and heaters, cannot function and significant damage can
   In variations of systems of the present disclosure, it        results if the electrical failure goes undetected for a sub-
should further be noted that one or more devices having the      stantial period of time.
functionality of DVMS modules could be utilized in the              With regard to the wireless router 250, it is represented as
interior for securing entrance to a room or group of rooms.   35 being separate from the personal computer 240, however,
                                                                 the wireless router 42 could alternatively form part of the
                    The System of FIG. 6                         personal computer 240. The wireless router 42 is used, inter
                                                                 alia, to establish a wireless network and is disposed in
   FIG. 6 is a schematic diagram of a system 2100 in             electronic communication with the personal computer 240.
accordance with another preferred embodiment of the pres- 40 The router 250 is Wi-Fi compliant, and operates using a
ent disclosure. The system 2100 includes: a local area           standardized protocol such as, for example, 802.11(b) and/or
network 2200; a wireless digital camera 210; and a com-          802.11(g).
puterized controller in the form of a personal computer 240         The wireless router 250 facilitates two-way communica-
(identified as the "Wireless Command Computer" in FIG. 6).       tion over the local area network 2200 among the member
The lines indicate communications between member 45 devices and components of the wireless network 2200.
devices and components of the system 2100 and such               Furthermore, the wireless router 250 preferably is disposed
communications may be wired, wireless, or a combination          in electronic communication with the Internet and facilitates
of both wired and wireless. For purposes of providing an         two-way communication between the member devices and
enabling description, the system 2100 is described in the        components of the wireless network 2200 and remote
context of a door answering system for receiving a person at so devices communicating over the Internet. Such remote
a home or office and is capable of controlling access to the     devices generally include video phones 275; in-car commu-
home or office. In FIG. 6, the exterior of the home or office    nication systems, such as the well known ONSTAR system
is differentiated from the interior by a wall 2112 or other      274 currently found in GM cars; telephones 276; cell phones
similar structure. The wall 2112 includes an entrance in the     277; personal computers 278; smartphones/personal digital
form of a door 2116 and an electronically actuated lock 2114 55 assistants (PDAs) 279; and other similar communication
for selectively locking and unlocking the door 2116.             devices. Each remote device preferably is configured for
   The personal computer 240 is disposed in the interior and     electronic communication with one or more of the member
is configured to 'selectively actuate the lock 2114. The         devices and components of the wireless network 2200 via at
personal computer 240 includes one or more components            least the PSTN connection 270 or a broadband Internet
utilized for recording video and audio communications and 60 connection. Additionally, a remote device may be configured
for playing video and audio communications. The personal         to communicate with one or more of the member devices
computer 240 also may include a voice generator for use in       and components of the wireless network 2200 via direct
generating prompts, which either exists as pre-recorded          wireless communications with the wireless router 250 when
messages or is generated by a voice synthesizer. Each of         such remote device is within communications range of the
these components of the personal computer 240 may be 65 wireless router 250. Such direct wireless communications
separately disposed from the personal computer and con-          with the wireless router 250 is illustrated with the cell phone
nected, for example, by a switch, or may form part of the        277 in FIG. 6.



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 24 of 28




                                                    US 10,097,797 B2
                             15                                                                      16
   The wireless command computer includes a digital video              such as a .wav file or an MP3 file, that is transmitted along
system application ("DVS App") 242 and a monitoring                    with the video as an audio file. This camera 210 preferably
application 244. The DVS App 242 provides a set of                     has a splash resistant body 225, a lens cover 238 over lens
customizable operating parameters for the wireless digital             216, and a wireless transceiver for audio 2-way audio
camera 210. The set of digital video operating parameters         5    communication. Furthermore, this camera 210 can pan, tilt,
may include parameters selected from the group of: a default           or move to a pre-set position. The camera 210 includes a
camera position; a number of frames per second; sensitivity            motion sensor that triggers video recording with surveillance
and threshold of a motion sensor; length of a session;                 image quality, refreshing its image 30 frames per second,
frequency of motion detection; and sensitivity and threshold           and includes a charge coupled device sensor to compensate
of the motion detector. These parameters are conveyed to the      10   for low light conditions. Communications via the wireless
camera operation application, discussed in further detail              camera 210 also preferably are encrypted. The splash resis-
below. The monitoring application 244 includes a camera                tant body 225 allows the camera 210 to be used indoors or
control screen that displays the camera webpage; and an                outdoors. The camera 210 also supports IPv6 (Internet
operating screen that displays a set of operating parameters.          Protocol Version 6). The audio feature of the camera 210
The set of operating parameters may include parameters            is   uses a Java applet that is installed during the installation. The
selected from the group of: a card file for cross-referencing          camera 210 has a memory card 222 that is protected by a
MAC ID'S with cameras and pocket PCs on the wireless                   sealing door 224, a proximity detector or motion sensor 220,
network; paths for logging and archiving files received from           a microphone 218, a power input 226, an external micro-
the camera; camera webpage addresses; email addresses for              phone port 230, a LAN port 236, and a speaker port 232. The
users; telephone numbers for cell phones; a designated            20   illustrated camera 210 has four mounting legs 234 and a
greeting when a motion sensor is triggered; and security               mounting stand hole 235. The antenna 214 projects from the
parameters. The monitoring application 244 further includes            rear of the camera. A suitable wireless digital camera that
an audio library screen that displays the contents of a library        has weather resistance is the camera currently sold in the
of pre-recorded audio files. Typically, at least one pre-              United States by Panasonic under the part number BB-
recorded audio file is a greeting audio file. In the context of   25   HCM371.
the system 2100, the audio file can be sent over the local area           Every camera in the system 2100 preferably can be
network 2200, and can include, for instance, sounds, music,            uniquely identified by a media access control (MAC)
voice recordings, synthesized noises, and the like. The                address that enables the personal computer 240, and each
means of generating an audio file can be a microphone that             device in the system 2100 having a web browser, such as,
feeds to an AID converter, which creates a digital audio file,    30   e.g., a Windows Internet Explorer browser, or a Firefox
such as a way file or MP3 file, or a voice synthesized digital         browser, to be in wireless communication with camera 210
audio file. The monitoring application 244 generally                   through the wireless router 250. While only one camera 210
includes a means of generating an audio file, and a command            is shown in FIG. 6, multiple cameras can be included in the
computer website that provides a command webpage with                  system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-       35   multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring                ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a          camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available          era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring            210, such as panning right and left, up and down, zoom in
application also can further include an option to designate       40   and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more          light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to                 As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                    220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is             with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a         45   for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not                 verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-             an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying         well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an         response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-      so   to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for               default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser             instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                   and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,          any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such          ss   eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.               initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210              matically starts recording video, which is displayed on the
located on the exterior of the home or ofEce proximate the             camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                  serial form. The recording further can be transmitted to the
website application 246 and a camera operation application        60   personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further               alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-             motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series          hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website            cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The         65   camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound               motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,              response optionally is provided. Such software can be



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 25 of 28




                                                    US 10,097,797 B2
                             17                                                                      18
executed at the personal computer 210 or can be executed at             "creek.wavn 2208 b and "dracwelcome.wav" 2208 c, each
the camera 210 and form part of the camera application 247.             of which will be triggered depending on the time of day.
   The website application 246 of the digital camera 210                Pairs of boxes 2210 a are set from 7 to 12, text boxes 2210
provides a webpage with graphic controls for operating the              b are set from 13 to 17, and text boxes 2210 c are set from
camera and a viewing area for viewing video images. When           5    18 to 6. At 13 hours, or 1 PM, the greeting switches from
activate for recording the camera 210 provides digital video            "cats.wav" 2208 a to "creek.wavfl 2208 b, and at 6 PM the
images that are displayed on the webpage. The camera 210                greeting switches from "creek.wav" 2208b to "dracwel-
can be activated manually or self-activated by the motion               come.wav" 2208 c. As will be discussed below, additional
sensor 220 that detects the presence of a person or a moving            options also exist for playing the audio files.
object. The motion sensor 220 has an adjustable level of           10      As shown in FIG. 11, the camera's webpage is incorpo-
sensitivity and a trigger threshold for initiating video record-        rated as a screen in the monitoring application 244 of the
ing. The camera 210 has a memory cache for saving a                     wireless command computer 240. In the screenshot of the
designated number or series of transmitted video images.                monitoring application 2300 of FIG. 11, the lower main
Typically, when activated for video recording, the camera               screen 2301 displays the camera webpage. The camera
also activates audio recording, which provides audio files on      15   webpage is comprised of the streaming video images 2301,
the webpage generated by the digital camera's microphone                an icon 2322 for taking a snapshot, an icon 2323 enabling
218. The camera 210 also includes means including the                   the user to talk via the camera using the command comput-
speaker 218 for playing received audio files.                           er's microphone, an icon 2324 enabling the user to hear
   Referring to FIG. 10, the screen 2200 for setting the                sound picked up by the camera's microphone 218, and icon
parameters of the DVS application 242 is illustrated. Com-         20   2325 enabling the user to zoom in and out. Additionally the
munications over the local area network 2200 between the                webpage has graphic controls for remotely positioning the
camera 210 and command computer 240 are established                     camera, adjusting brightness and automatic panning. The
using a MAC address of the camera 210 and/or an IP address              cross-shaped icon on the side has left arrow 2319 for turning
2224 for the camera. The default port 2226 for communi-                 the lens left, a right arrow 2317 for turning the lens right, an
cations is 80. The camera 210 recognizes an encrypted              25   up arrow 2318 for turning the lens up, a down arrow 2320
usemame and password 2202. The DVS application 242                      for turning the lens down, and a center button 2321, which
encrypts the usemame 2224 and the password 2222, using                  returns the camera to its default position. On the bottom of
the generator 2203, resulting in the encrypted version 2202.            the webpage is an icon 2310 a for increasing the brightness
The hierarchical structure of the member devices of the                 when the light is low, and icon 2310 b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The            30   brightness when the light is high. Icon 2312 sets the bright-
command computer 240 designated is named "Server", as                   ness to the default position, and icon 2316 is a reset button
shown in the Username textbox 2221. The client port for                 that returns all parameters to the factory settings. The
uploading audio files 2219 is given as port 5999. An                    camera automatically pans back and forth when button 2313
example of a client is a pocket PC 260 or cell phone 277                is clicked, and pans up and down when button 2315 is
having a web browser. The listener port 2205 for down              35   clicked. Panning is stopped by re-clicking the pan icons. The
loading audio files is port 5998. The camera 210 has access             double curved arrow icon 2316 refreshes the camera con-
to the audio files in a network-shared folder having a                  trols. The audio library screen 2330 contains a list of all the
designated path 2220. When a greeting/verbal response is                currently recorded audio files. A scroll bar 2331 enables the
triggered by the motion sensor 220, the file is read from the           user to quickly move down the list. To play a selection, a file
shared folder 2220. Audio files received by the command            ao   is selected with the cursor, and then arrow icon 2332 is
computer 240 from the camera 210 are saved in the audio                 clicked. The check icon 2333 designates a file as a greeting/
capture folder 2218. The received audio files can be                    verbal responv file. The square icon 2334 is the stop button,
accessed by the client, pocket PC 260, or cell phone 277, as            the plus icon 2335 initiates a module for adding a new audio
well as the command computer 240. The door reset time                   file, the X icon 2336 deletes a selected audio file, the double
2216 is a parameter that designates the length of time in          45   arrow icon 2337 causes all checked audio files to be played
seconds that must pass after the motion sensor 220 no longer            in random order, and the icon 2338 is a reset button. The top
detects a visitor before a recording is stopped. The door               screen 2308 contains a number of options, including starting
audio record timer 2212 is the length of a visitor's message            and running the DVMS service. Large button 2341 turns the
in seconds. The default video archived frames 2209 is the               program off when clicked, and on when clicked again.
number of images or frames that are saved as an archived           so   Clicking on the lock icon 2342 actuates the door lock.
file. The archived video file 2216 can be played back at                Screen 2343 contains information about what is occurring at
various speeds. The archived video loop frame rate 2216 is              the camera, and other system performance information.
in frames per millisecond. Recall that the camera is capable            Drop down icon 2344 opens a dialog box mapping all the
of generating 30 frames, or 30,000 frames per millisecond.              sounds and multimedia properties. Drop list icon 2345
This feature 2216 allows the video to be slowed down. If the       55   displays a list of input devices, such as the microphone on
administrator wishes to cut off archiving audio files, the              the command computer 240, when talking directly to the
administrator can select this in box 2213. If the administrator         camera 210, which needs to be selected to conduct real time
wishes to cut off archiving video files, the administrator can          conversations. The connected devices screen 2351 displays
select this in box 2209. The audio files can be turned off              a list of the wireless network deices, and whether they are
completely by using the audio playback parameter 2215.             60   currently available. The archives button 2346 activates a
The DVS application 242 can be set to send a message to a               screen that lists all the archived video and audio files, and a
cell phone or another computer. The phone email trigger                 timestamp for when they were created. The options button
2207 sets this parameter, and the email address is entered              2347 activates the DVS screen 2200 for configuring the
into phone email address parameter 2207. The DVS enables                application.
different greetings/verbal responses to issue depending on         65      The camera has a software package that is run when
pre-set criteria. The time of day is one criterion. As shown            initializing a new or an addition camera, where communi-
in FIG. 10, there are three audio files: "cats.wav" 2208 a,             cation is established using the MAC address and the sub-



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 26 of 28




                                                    US 10,097,797 B2
                             19                                                                      20
sequent assignment of an IP address. Clicking the camera               visitor converse with an occupant, leave a message, or
button 2348 starts that software. The about button 2349 has            contact a remote device for communication with a member
general information about the version of the DVMS system               of the network that is offsite; the system 2100 enables a
and contact information. The status button 2350 clears                 wireless digital camera to generate and audio and video
screen 2351.                                                      5    recording of a visitor upon the sensing that a visitor is
   When recording an audio file, the user can use a synthe-            proximate the door, with the recording being viewed in real
sizer module or voice recording module. The synthesizer                time, or at a later time, either locally or remotely; the system
module is a dialog box 2400 shown in FIG. 12, and the voice            2100 is highly extensible and can be easily adapted to
recording module is a dialog box 2500 shown in FIG. 13.                control many cameras, the images of which can be simul-
The synthesizer module and the voice recording modules are        io   taneously viewed by multiple individuals by merely brows-
Microsoft open source modules. In the voice synthesizer                ing the individual camera's website that is unique to each
module, text is entered into screen 402 and then saved in              camera. The system 2100 also is highly scalable due to the
path 404. An animated character/agent pops up on the                   incorporation of a wireless network in the local area network
command computer when the audio file is played, and                    2200; the system 2100 enables an alarm and or automated
characteristics of the agent are selected using screens 2406,     is   calls to designated institutions and individuals when there is
2408, 2410. For instance, a wizard can be selected as the MS           a security breach detected; the system 2100 allows users
Agent, and the wizard flies quickly, and speaks loudly with            having the proper privileges to remotely permit entrance to
a low pitch. In FIG. 13, the user can record his or another's          a building; the system 2100 can be customized to reflect
voice, or some sound, music, or other audible sound.                   holidays, special occasions, and various levels of security.
   The local area network 2200 optionally includes one or         20      Based on the foregoing description, it will be readily
more portable devices such as the pocket PC 260 repre-                 understood by those persons skilled in the art that the present
sented in FIG. 6 and shown in detail in FIG. 14. The pocket            disclosure is susceptible of broad utility and application.
PC 260 is configured with a client DVMS application. The               Many embodiments and adaptations of the present disclo-
pocket PC 260 is wireless, having antenna 262 that com-                sure other than those specifically described herein, as well as
municates with the personal computer 240 and the wireless         25   many variations, modifications, and equivalent arrange-
digital camera 210 via wireless modem 250. Similar to the              ments, will be apparent from or reasonably suggested by the
personal computer 240, the pocket PC 260 includes a display            present disclosure and the foregoing descriptions thereof,
screen 2802 for viewing streaming video from the digital               without departing from the substance or scope of the present
camera 210, an "Image" icon 2822 for saving a snapshot, a              disclosure. Accordingly, while the present disclosure has
listen icon 2824 which plays audio from the camera, and a         30   been described herein in detail in relation to one or more
talk icon 2823 for transmitting audio to the camera. The               preferred embodiments, it is to be understood that this
audio volume is adjusted using thumb wheel 261. The                    disclosure is only illustrative and exemplary of the present
pocket PC 260 further includes controls for pointing the               disclosure and is made merely for the purpose of providing
camera in the desired direction including: menu selection              a full and enabling disclosure. The foregoing disclosure is
2819 for left, menu selection 2818 for up, menu selection         35   not intended to be construed to limit the present disclosure
2817 for right, menu selection 2820 for down, and menu                 or otherwise exclude any such other embodiments, adapta-
selection 2821 to return to the camera 210 the default                 tions, variations, modifications or equivalent arrangements,
position. The door lock is unlocked for access using menu              the present disclosure being limited only by the claims
selection 2808, which transmits an access code in the form             appended hereto and the equivalents thereof.
of text to the locking mechanism 2114. The lower screen           40
2843 displays the status of member devices in the local area             The invention claimed is:
network 2200. The library of audio files is accessible                   1. A detection and viewing system associated with an
through the set button 2830, and the play button 2833 selects          entrance comprising:
the audio file to be played.                                             an exterior device comprising:
   While not explicitly shown, it is anticipated that the         45        a camera;
system 2100 may include voice recognition and image                         a microphone;
recognition for additional security in authentication and                   a speaker;
access.                                                                     a motion detector; and
   The system provides the options of allowing the visitor to               a keypad having one or more buttons,
converse with the occupant, leave a message, or call a            so     wherein the exterior device further comprises an outer
remote peripheral device for communication with the occu-                   housing,
pant when he is either not present or unavailable. The visit             wherein the exterior device is capable of wirelessly trans-
is recorded and time stamped for sorting or viewing either in               mitting digital streaming video to a peripheral device,
real time or at a later date. The system achieves these                     which is a cell phone, upon detection of a person
features, while still presenting a system that is intuitive and   55        associated with the entrance by the motion detector,
easy to use. The digital video monitoring system is exten-               wherein the exterior device is capable of wirelessly trans-
sible, scalable, and flexible in that the number of members                 mitting digital audio to the peripheral device after the
of the wireless network can be readily expanded, the system                 detection of the person associated with the entrance by
provides and audio and video record of events, and a number                 the motion detector,
of the components are currently off-the-shelf computerized        60     wherein the exterior device is capable of receiving the
devices that can be configured for the system. Finally, the                 digital audio from the peripheral device after the person
system allows the users to achieve a high level of security                 associated with the entrance has been detected,
and anonymity.                                                           wherein the exterior device is capable of playing the
   As will be apparent from the foregoing, the system 2100                  digital audio received from the peripheral device
enables wireless audio-video communication by all the             65        through the speaker of the exterior device,
member devices with each digital camera and the command                  wherein the exterior device is capable of receiving a
computer; the system 2100 enables the option of having a                    request to change the sensitivity of the motion detector,



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 27 of 28




                                                    US 10,097,797 B2
                              21                                                                    22
   wherein the exterior device is capable of modifying the                wherein the exterior device is capable of playing the
       sensitivity of the motion detector upon receiving a                    digital audio received from the peripheral device
       request to do so,                                                      through the speaker of the exterior device,
   wherein the exterior device is capable of operating in a               wherein the exterior device is capable of operating in a
       low-light condition,                                       5           low light condition,
   wherein the exterior device comprises an antenna for                   wherein the exterior device comprises an antenna for
       transmission of digital streaming video and digital                    transmission of the digital streaming video and the
       audio, and                                                             digital audio, and
   wherein the exterior device is capable of encrypting the              wherein the exterior device is capable of encrypting the
       digital streaming video or digital audio on or before 10              digital streaming video or the digital audio during or
      transmitting the digital streaming video or digital                    before the transmission of the digital streaming video
      audio.                                                                 or the digital audio.
                                                                          7. The system of claim 6, wherein the exterior device is
   2. The system of claim 1, the exterior device further
                                                                      splash resistant, and
comprising:
                                                                 15      wherein the exterior device is capable of modifying a
   one or more batteries for powering the exterior device,                   threshold range of the motion detector as well as a level
   wherein the exterior device does not have an electrical                   of sensitivity of the motion detector after receiving one
      connection to any wiring associated with the entrance.                 or more instructions.
   3. The system of claim 1, wherein the exterior device is              8. The system of claim 6, wherein the exterior device is
configured to store the digital streaming video locally,         20   capable of receiving one or more instructions to modify one
   wherein a software application used by the peripheral              or more control settings for operation of the camera,
      device is operable to display a list of recorded video             wherein the system is capable of displaying an icon that,
      files as well as an indication of when the recorded video              upon selection, enables a user to speak with the person
      files were created, and                                                at the entrance, and
   wherein the exterior device comprises software capable of 25          wherein at least a portion of the digital streaming video is
      initializing the camera upon setup of the exterior                     played at the same time the icon is displayed on the
      device.                                                                peripheral device.
   4. The system of claim 1, wherein the exterior device is              9. A method for a communication system for interacting
operable to send a self-check to a remote computer, and               with a person at an entrance comprising an exterior device
   wherein the exterior device comprises software capable of 30       associated with the entrance, the method comprising the
      initializing the camera upon setup of the exterior              steps of:
      device.                                                            recording video using the exterior device, which com-
                                                                             prises a digital camera, a microphone, a speaker, a
  5. The system of claim 1 further comprising:
                                                                             transceiver, a keypad having one or more buttons, and
  a software application on the peripheral device that is
                                                                 35          a motion sensor;
      configured to interact with the exterior device and
                                                                         associating a timestamp with the recorded video;
      capable of:                                                        wirelessly transmitting the recorded video and digital
  a. displaying an image associated with the entrance;                      audio from the exterior device to a peripheral device at
  b. displaying the digital streaming video;                                 least partially via the Internet upon detection of the
  c. playing the digital audio;                                  40          person at the entrance via the motion sensor or pressing
  d. receiving an indication of the presence of the person at               of the one or more buttons of the keypad;
      the entrance;                                                      receiving the digital audio at the exterior device from the
  e. displaying one or more control settings for the exterior               peripheral device;
      device; and                                                        playing the digital audio at the exterior device using the
  f. displaying an icon which, upon selection, allows a user 45             speaker;
     to speak with the person at the entrance.                           receiving an indication that the one or more buttons of the
  6. A detection and viewing system associated with an                      keypad have been pressed;
entrance comprising:                                                     displaying an icon on the peripheral device;
  an exterior device comprising:                                         upon selection of the icon, viewing the digital streaming
     a camera;                                                   50         video from the exterior device;
     a microphone;                                                       encrypting the recorded video and digital audio transmit-
     a speaker;                                                             ted from the exterior device;
     a motion detector; and                                             receiving a message from the exterior device;
     a keypad having one or more buttons,                               sending a message to the exterior device;
  wherein the exterior device is capable of wirelessly trans- 55        displaying multiple control settings for the exterior
     mitting digital streaming video, at least partially via the            device;
     Internet, to a peripheral device, which is a cell phone,           storing a message address associated with the exterior
     upon detection of a person associated with the entrance                device; and
     by the motion detector,                                            placing a timestamp on the digital streaming video before
  wherein the exterior device is capable of wirelessly trans- 60            transmission of the digital streaming video by the
     mitting digital audio to the peripheral device, at least               exterior device.
     partially via the Internet, after the detection of the             10. The method of claim 9, further comprising the step of:
     person associated with the entrance by the motion                  performing facial recognition on the recorded video cap-
     detector,                                                              tured by the exterior device.
  wherein the exterior device is capable of receiving the 65            11. The method of claim 9, further comprising the steps of
     digital audio from the peripheral device after the person          playing the digital audio through a software application
     associated with the entrance has been detected,                        executing on the peripheral device;



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-4 Filed 05/19/21 Page 28 of 28




                                                   US 10,097,797 B2
                             23                                                                      24
  displaying an additional icon capable of allowing a user to            wherein the exterior device is capable of receiving an
     capture an image associated with the entrance; and                     instruction to modify a sensitivity of the motion sensor,
  displaying one or more control settings for the exterior               wherein the camera is capable of operating in a first
     device on the software application.                                    operating condition and a second operating condition,
  12. The method of claim 9 further comprising the steps of:     5          and
                                                                         wherein the first operating condition is a low-light con-
  receiving, at the exterior device, a message instructing the
                                                                            dition.
     exterior device to modify a sensitivity of the motion               14. The system of claim 13, wherein the exterior device
     sensor; and                                                      is operable to encrypt the digital streaming video and the
  displaying the digital streaming video from the exterior            audio.
                                                                 10
     device and, at the same time, displaying a second icon.             15. The system of claim 13, wherein the exterior device
  13. A detection and viewing system associated with an               comprises an application for running the camera, and
entrance comprising:                                                     wherein the exterior device is configured to modify an
  an exterior device comprising:                                            amount of ambient light captured by the camera after
     a camera;                                                              receiving an instruction to modify the amount of ambi-
                                                                 15
     a microphone;                                                          ent light.
     a speaker;                                                          16. The system of claim 13, further comprising:
     a transceiver; and                                                  a software application operable to:
     a motion sensor,                                                       display the digital streaming video;
  wherein the exterior device is capable of wirelessly trans-               play the audio;
                                                                 20
     mitting digital streaming video to a peripheral device,                receive a message from the exterior device;
     which is a cell phone, upon detection of a person                      send a message to the exterior device;
     associated with the entrance by the motion sensor,                     display multiple control settings for the exterior device;
  wherein the exterior device is capable of transmitting                    place a timestamp on the digital streaming video before
     audio to the peripheral device,                                           transmission of the digital streaming video by the
                                                                 25
  wherein the exterior device is capable of receiving audio                    exterior device; and
     from the peripheral device after the person associated                 display an icon that, upon selection, allows a user to
     with the entrance has been detected,                                      speak with the person at the entrance.
  wherein the exterior device is associated with a MAC                   17. The system of claim 13, further comprising:
     address and is capable of providing the MAC address                 a software application operable to display the digital
                                                                 30
     upon receiving a request for the MAC address,                          streaming video and an icon that allows a user to speak
  wherein the exterior device is capable of receiving one or                with the person at the entrance on the same display
     more instructions to modify one or more control set-                   screen.
     tings for operation of the camera, and                                                  *   *   *    *   *




                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
